Case 1:18-cv-11970-ECR-AMD Document 260 Filed 02/09/21 Page 1 of 1 PageID: 4717



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY

Carl Hauger/ESR                                                      Ronald Vance
Court Reporter                                                       Deputy Clerk


THE HOMESOURCE CORP.                                   :             Eric Clendening, Esq.
                                                                     Kenneth Goodkind, Esq.

                   v.                                  :             CV NO. 18-11970

RETAILER WEB SERVICES,LLC, et al                       :             Adam Wolek, Esq.
                                                                     Bill Wagner, Esq.
                                                                     Ethan Hougah, Esq.


                                              MINUTE SHEET

BEFORE JUDGE Eduardo C. Robreno                 DATE 2/9/21      TIME 3:00 P.M

                                       Motion Hearing
________________________________________________________________________________________
                                      PROCEEDING

Hearing on Defendant’s motion to compel (#254) held by telephone (remote).
The hearing will be rescheduled for approximately 2 weeks.
The parties shall submit an updated 26f report at least 72 hours before the rescheduled hearing.

Order to follow.




                         Court adjourned at 3:10 P.M         To reconvene

TOTAL TIME IN COURT : 10 minutes
